Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 7/2/2021, has been entered into the record. 
Claims 1-14 are presented for examination and claims 15-19 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2019/0363026 A1), hereafter referred to as Lee, in view of Cheng et al. (US Pub. No. 2016/0351590 A1), hereafter referred to as Cheng.

As to claim 1, Lee discloses a method of forming a semiconductor structure ([0025], figs 1-15), the method comprising:
providing a semiconductor fin extending along a substrate (fig 1, fins 106 along substrate 102);

forming an epitaxial semiconductor capping layer (fig 4, layer 402; [0035]) at least on a top surface and sidewall surfaces of the fin (fin 106 with capping layer 402 on the sidewall surfaces and also on the corner of the top surface meeting the sidewall surface of the fin 106) prior to forming the fin cutting (fig 5, [0035]-[0038]) or on the fin parts subsequent to cutting the fin, when a capping layer material (402) and a fin material (106) are lattice mismatched ([0035]). 
Lee does not explicitly disclose a fin cut mask.
Nonetheless, Cheng discloses wherein a fin cut mask is used to cut a plurality of fins (fig 4, fin cut mask 40; fins 16’; [0033]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the fin cut mask taught by Cheng to pattern/cut the fins of Lee since the mask layer will provide protection to the fin portions that are not intended to be cut. 

As to claim 2, Lee in view of Cheng discloses the method according to claim 1 (paragraphs above). 


As to claim 4, Lee in view of Cheng discloses the method according to claim 1 (paragraphs above).
Lee further discloses prior to forming the fin cutting process, forming an insulating layer (fig 1, layer 114) embedding a bottom portion of the fin (106), wherein forming the capping layer (fig 4, layer 402) comprises forming the capping layer on an upper portion of the fin or the fin parts protruding above the insulating layer (capping layer 402 on portions of 106 above the insulating layer 114). 

As to claim 5, Lee in view of Cheng discloses the method according to claim 1 (paragraphs above).
Lee further discloses wherein the epitaxial semiconductor capping layer is formed on the fin prior to performing the fin cutting process (fig 4, capping layer 402 is formed before the fin cut process shown in figure 5; [0035]-[0038]). 

As to claim 6, Lee in view of Cheng discloses the method according to claim 5 (paragraphs above).
Lee further discloses removing the capping layer in the cut regions during the cutting of the fin or subsequent to the cutting of the fin (fig 10-11, capping layer 402 is removed). 

As to claim 7, Lee in view of Cheng discloses the method according to claim 6 (paragraphs above).
Lee further discloses forming a fill (structure 604) structure by refilling gaps in the cut regions between fin parts with an insulating material ([0041]), wherein the capping layer (fig 11, layer 402) is removed subsequent to forming the fill structure (fig 10, fill structure 604). 

As to claim 8, Lee in view of Cheng discloses the method according to claim 5 (paragraphs above).
Lee further discloses subsequent to forming the capping layer (202/402) and prior to forming the fin cutting process (fig 5), forming a sidewall spacer layer (302) on capping layer (202/402) portions formed along sidewalls of the fin (106). 

As to claim 12, Lee in view of Cheng discloses the method according to claim 1 (paragraphs above).
Lee further discloses wherein the capping layer is an epitaxial layer comprising one or both of silicon and germanium ([0035]). 

As to claim 13, Lee in view of Cheng discloses the method according to claim 1 (paragraphs above).
Lee further discloses wherein the semiconductor fin is formed of a material comprising one or both of silicon and germanium ([0035]). 

As to claim 14, Lee in view of Cheng discloses the method according to claim 1 (paragraphs above).
Lee does not disclose wherein the substrate is a semiconductor substrate providing a pre-strain to the fin. 
Nonetheless, Cheng discloses wherein a substrate is a semiconductor substrate providing a pre-strain to a fin ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the fin structure of Lee with a pre-strain as taught by Cheng since this will provide further control over the semiconductor field effect transistor performance characteristics.  

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent No. 9,406,680 B1), hereafter referred to as Chang, in view of Cheng et al. (US Pub. No. 2016/0351590 A1), hereafter referred to as Cheng.

As to claim 1, Chang discloses a method of forming a semiconductor structure (col. 2), the method comprising:
providing a semiconductor fin extending along a substrate (figs 7A-C, fin 20A on Si Sub); and 
forming an epitaxial semiconductor capping layer (310) at least on a top surface and sidewall surfaces of the fin prior to forming the fin cut mask or at least on a top surface and sidewall surfaces the fin parts subsequent to cutting the fin (capping layer 310; fig 13A-C show wherein the capping layer 310 is on a top surface of fin 20A and also on sidewall surfaces of the fin 20), when a capping layer material and a fin material are lattice mismatched (col. 8). 
Chang does not disclose forming a fin cut mask, the fin cut mask defining a number of masked regions and a number of cut regions; and

However, Chang does show in figures 7A-C that the fins 20 are separated into fins 20A and 20B.
Furthermore, Cheng discloses that fins can be separated by using a cutting process that includes a fin cut mask (fig 4, fin cut mask 40) and cutting the fin into a number of fin parts by etching the fin in the cut regions ([0032]-[0034]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the separated fin regions of Chang using the fin cut mask of Cheng since it is well known that lithographic patterning processes are able to be performed very reliably.  

As to claim 11, Chang in view of Cheng disclose the method according to claim 1 (paragraphs above).
Chang further discloses wherein the epitaxial semiconductor capping layer is formed on the fin parts subsequent to cutting the fin (fig 17A-C, after the fins are formed into regions 20A and 20B the capping layer 310 is formed). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cheng, and further in view of Chen et al. (US Pub. No. 2019/0157156 A1), hereafter referred to as Chen.

As to claim 3, Lee in view of Cheng discloses the method according to claim 2 (paragraphs above).
Lee in view of Cheng does not disclose subjecting the fill structure to an anneal. 	
Nonetheless, Chen discloses subjecting a fill structure to an anneal ([0072]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to subject the fill structure of Lee in view of Cheng to an anneal as taught by Chen since this will improve reliability of the semiconductor device and the structure of the semiconductor fin by improving the isolation structure. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cheng, and further in view of Greene et al. (US Pub. No. 2018/0108655 A1), hereafter referred to as Greene.

As to claim 9, Lee in view of Cheng discloses the method according to claim 8 (paragraphs above).
Lee in view of Chen do not disclose subsequent to forming the sidewall spacer layer, forming an insulating layer embedding the fin with the capping layer and the sidewall spacer layer formed thereon. 
Nonetheless, Greene discloses subsequent to forming a sidewall spacer layer (fig 3, layer 312), forming an insulating layer (fig 3, layer 316) embedding a fin (304/302) and the sidewall spacer layer formed thereon (312). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sidewall spacer layer of Green in the fin process of Lee in view of Chen since this will provide additional sidewall protection to the fin structure that is adjacent to the gate stack.  

As to claim 10, Lee in view of Cheng discloses the method according to claim 8 (paragraphs above).
Lee in view of Chen do not disclose removing the sidewall spacer layer subsequent to cutting the fin. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sidewall spacer layer of Green in the fin process of Lee in view of Chen since this will provide additional sidewall protection to the fin structure that is adjacent to the gate stack.  

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive.

Applicant argued that Lee does not teach or suggest that the capping layer is at least on a top surface and sidewall surfaces of the fin.  
Examiner disagrees because Lee shows in figure 4 that the capping layer 402 is located on the sidewalls and on an edge of the top surface of the fin 106.  

Applicant argued that Chang does not teach or suggest that the capping layer is at least on a top surface and sidewall surfaces of the fin.  
Examiner disagrees because Chang shows in figures 13A-C that the capping layer 310 is located on sidewall surfaces of fin 20 and also on the top surface of the fin 20.  The applicant may be considering the top portion of the gate electrode 80 to be the fin and the capping layer 310 is not located on the top surface of the gate electrode 80, however, the Examiner interprets the fin 20 to be the fin and the gate stack 80 to be separate from the fin.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/2/2021